Citation Nr: 0104464	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-03 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1950 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder.  

The Board remanded the case in June 2000 to afford the 
veteran a hearing; however, the veteran subsequently withdrew 
his hearing request through a letter from his representative 
dated in December 2000.  The case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran has not reported any specific stressors, nor 
has the existence of an in-service stressor been corroborated 
by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor. 

4.  The veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of stressors which he experienced 
during active service in Korea.  

The Board notes that there have been changes in the laws 
pertaining to development of evidence and notice which must 
be provided to the veteran.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO has not yet had an opportunity to consider the veteran's 
claims under these new laws.  The Board finds, however, that 
a remand is not required as appropriate notice requirements 
have been met by the letters and statements of the case which 
were supplied by the RO to the veteran, and all relevant 
facts have been properly developed to the extent possible.  
The evidence which has been obtained includes the veteran's 
available service medical records and service personnel 
records, and post-service medical treatment records.  He has 
declined the opportunity to have a personal hearing.  

The Board does not know of any additional relevant evidence 
that is available.  The RO sent a stressor development 
questionnaire to the veteran in May 1996, but he failed to 
return it.  The RO also scheduled the veteran for a VA post-
traumatic stress disorder examination in June 1996, but he 
failed to report for that examination.  The veteran has not 
provided any explanation as to the cause for his failure to 
appear for the scheduled examination.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  Therefore, no further 
assistance to the veteran with development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Establishing service 
connection for post-traumatic stress disorder requires (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).  

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).  If the diagnosis of a 
mental disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2000).

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that in reviewing the veteran's 
psychiatric history, most of the medical evidence which has 
been obtained reflects that the veteran does not have a 
diagnosis of post-traumatic stress disorder.  Instead, the 
medical evidence which is of record contains diagnoses of 
disorders other than post-traumatic stress disorder.  For 
example, the report of a mental examination conducted by the 
VA in January 1973 reflects a diagnosis of conversion 
reaction, chronic, associated [with] passive aggressive 
personality.  A VA hospital discharge summary dated in March 
1974 shows that, after almost three months of 
hospitalization, the only psychiatric diagnosis was 
schizophrenia, schizo-affective type, depressed.  A VA record 
dated in May 1977 reflects that the examiner felt that the 
veteran's behavior was more consistent with a diagnosis of 
depressive neurosis.  None of those records contain any 
indication that the psychiatric symptomatology was related to 
exposure to a stressor in service.  

There is only one item of evidence reflecting a diagnosis of 
post-traumatic stress disorder.  A letter dated in March 1995 
from J. W. B., Jr., M.D., states that he had seen the veteran 
for psychiatric evaluation and follow up since January of 
that year.  The doctor stated that the veteran reportedly 
"carries a diagnosis of a post-traumatic stress disorder, 
noting his history indicates considerable traumas experienced 
during his tenure in the military, with current clinical 
signs and symptoms of significant autonomic overactivity 
related to such traumatic experiences."  It is unclear 
whether the doctor actually rendered such a diagnosis, or if 
the veteran reported to the doctor that he had previously 
received such a diagnosis.  In any event, the Board notes 
that this letter does not reflect a current diagnosis of 
post-traumatic stress disorder in accordance with the DSM-IV 
because it does not show that the veteran currently meets all 
the necessary criteria.  A diagnosis of post-traumatic stress 
disorder requires additional symptomatology beyond simply 
having "autonomic overactivity".  Thus, the evidence fails 
to show that the veteran has post-traumatic stress disorder.  
As noted above, the RO attempted to provide the veteran with 
a post-traumatic stress disorder examination, but he failed 
to report.  

Moreover, the evidence which is of record does not establish 
that the veteran was exposed to a stressor in service.  In 
adjudicating a claim for service connection for PTSD, the VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.   See 
38 C.F.R. § 3.304(f) (2000).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's SMRs.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for post-traumatic stress disorder.  
The Court pointed out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

In the present case, the veteran has not reported any 
stressor, other than a vague claim to have been involved in 
combat in Korea.  As noted above, the RO sent a stressor 
questionnaire to the veteran but he failed to return it.  The 
Board has reviewed the veteran's entire claims file (both 
volumes) but has not found any specific description of a 
stressor.  In a letter dated in January 1977, the veteran 
reported that while in Korea he was assigned to the 
headquarters of an artillery unit where he worked as a jeep 
driver for officers.  He did not report having witnessed any 
deaths or injuries.  Although he stated that he was near 
howitzers when they fired, this alone does not demonstrate 
that he engaged in combat with the enemy.

The veteran's available service records also do not 
demonstrate that he engaged in combat with the enemy.  The 
veteran's DD Form 214 shows that his military occupational 
specialty was chemical staff specialist.  This is not an 
occupational specialty which necessarily involves exposure to 
combat.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors).

The DD 214 does not show that he received any commendations 
or medals awarded exclusively for combat.  He received the 
Korean Service Medical with three bronze service stars; 
however, this does not demonstrate involvement with combat, 
but only confirms that he was assigned to Korea.  The mere 
presence in a combat zone does not per se show that a 
particular veteran was involved in combat with the enemy, 
i.e. "that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99 
(October 18, 1999).

Thus, the veteran's service records do not provide any 
support for his claim for post-traumatic stress disorder as 
they do not demonstrate that he engaged in combat and do not 
provide any verification of any stressors.  On the contrary, 
they tend to weigh against his claim as they show that he was 
assigned to duties other than those involving combat.  

The Board notes that the RO did not attempt to verify any 
stressors because the veteran had given no specific 
information regarding the dates, places, or names of persons 
who were involved.  The evidence in this case, unlike the 
evidence in Doran, does not include any lay statements from 
other servicemen corroborating the veteran's account of his 
claimed stressors.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged post-traumatic stress disorder had 
its origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

Since the veteran's claimed stressors have not been verified, 
the sole diagnosis of post-traumatic stress disorder was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.   See 
West, 7 Vet. App. at 78.  The reasonable doubt doctrine is 
not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.



ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

